Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  Zhigang Ma on 03/22/2022.
The application has been amended as follows: 
In the claims
Claim 12 and 13 have been cancelled due to being a distinct process of using a copper-nickel cobaltate nanowires. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the filed arguments about Wang using SDES and HMTA together with other salt leading to nanowire diameter 80 nm (or 60 nm) as compared to the instant claimed specifically order of adding such ingredients leading to nanowire product diameter about 30 nm is convincing (remarks filed on 03/15/2022 see page 8 last para-page 9 first para.).   Updated searches have not provided any other better prior art teaching using such . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Pertinent art of interests are cited onto PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUN LI/Primary Examiner, Art Unit 1759